UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 15 Certification and Notice of Termination of Registration under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934. Commission File Number 000-53790 First Sentry Bancshares, Inc. (Exact name of registrant as specified in its charter) 823 Eighth Street, Huntington, West Virginia (304) 522-6400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, par value $1.00 per share (Title of each class of securities covered by this Form) None Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Explanatory Note First Sentry Bancshares, Inc. (the “Registrant”) is a bank holding company and the common stock of the Registrant as to which this certification applies is held of record by fewer than 1,200 persons. The Registrant is relying on Section 12(g)(4) of the Securities Exchange Act of 1934, as amended by the Jumpstart Our Business Startups Act, pursuant to instructions issued by the Securities and Exchange Commission. Rule 12g-4(a)(1) Rule 12g-4(a)(2) Rule 12h-3(b)(1)(i) Rule 12h-3(b)(1)(ii) Rule 15d-6 [] [] [] [] [] Approximate number of holders of record as of the certification or notice date: 738 Pursuant to the requirements of the Securities Exchange Act of 1934, First Sentry Bancshares, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 11, 2012 By: /s/ Geoffrey S. Sheils Geoffrey S. Sheils President and Chief Executive Officer
